RICE, C. J.
The contract of hiring between the plaintiff and the defendant Maury is entire ; and it is beyond all doubt, that if Maury had not re-hired the slaves, and the plaintiff had deprived him of - one of them for part of the term, without any violation of the contract on the part of Maury, the plaintiff would thereby have lost his right to recover any thing for the hire of the slaves.— Perry v. Hewlett, 5 Porter’s Rep. 318; Wier v. Buford, 8 Ala. 134; Nesbitt v. Brew, 17 Ala. 379; McNeill v. Easley, 24 Ala. 455; Camp v. Bill, 27 Ala. 553; Story on Bailments, §§ 383, 385, 386, 395; Caldwell v. Biekson, 17 Mo. R. 575.
"Why is it that, in such case, the plaintiff could not recover any thing? Because, by thus depriving Maury of one of the slaves, he would be guilty of a breach of his contract; and being guilty of a breach of such a contract, he cannot enforce it in a court of justice against the other party, who has not violated it. His breach of the contract works the forfeiture of his right to the whole of the hire ; and this forfeiture of his right cannot be avoided, by proof on his part that no actual injury resulted from his breach to the other party to the contract. If the forfeiture of the whole of the hire could be avoided, by proof that no actual injury resulted from his .breach of the contract, surely the forfeiture of half of it ought to be avoided, by proof that the actual injury occasioned by his breach amounted to only half of the hire! But there is no rule of law, which measures the effect of his breach of such a contract, by the quantum of actual injury occasioned by it. His breach of the contract, occurring during the last hour *681of the term, and causing no actual injury to the hirer, would as effectually destroy his right to recover the whole hire, as if it had occurred during the first hour of the term, and had caused great injury to the hirer.
In the case above supposed, the breach of the contract on the part of the plaintiff would have consisted in his violation of one of the obligations upon him, implied by law from his contract, to-wit, the obligation to do no act which would deprive the hirer (Maury) of either of the slaves, during the time of the bailment. — Story on Bail-ments, §§ 883, 385, 386, and other authorities cited above.
But the plaintiff says, that notwithstanding his right to recover any thing for the hire of the slaves would have been lost, if he had deprived Maury of the possession of either of the slaves during the term; yet, his depriving Maury’s bailee of one of the slaves, during the term, cannot destroy or impair his right to recover the hire from Maury. This assertion of the plaintiff cannot be correct, if Maury had the right to re-hire, and there has been no violation of the contract on the part of Maury or his bailee, or the bailee of his bailee ; and if the act of the plaintiff, in depriving Maury’s bailee of one of the slaves, during the term, amounts to a breach on the part of the plaintiff of his contract with Maury.
It is clear from the evidence, that there has been no violation of the contract on the part of Maury or his bailee, or the bailee of his bailee, unless the re-hiring by Maury or by Allison amounts to such violation. As the contract was general in its terms, and without restriction as to the employment of the slaves, it is certain that each re-hiring was but the exercise of a plain right, and could not, therefore, amount to a violation of the contract. — Ala. & Tenn. R. R. Co. v. Burke, 27 Ala. 535.
But, although the right to re-hire was clear, yet Maury continued responsible to the plaintiff for the proper treatment of the slaves, for their not being employed otherwise than authorized by the scope of his contract with the plaintiff, and for the negligence of himself and of the several persons into whose possession the slaves passed by the re-hirings. — Ala. & Tenn. R. R. Co. v. Burke, supra. The *682responsibilities of Maury, under Ms contract with the plaintiff, were not terminated by the re-hirings; and it would be singular indeed, .if those re-hirings, which were lawful and rightful, should destroy the obligations upon the plaintiff, implied by law from his contract with Maury, and yet should leave Maury’s responsibilities to the plaintiff, under that contract, undiminished and of full force! The law tolerates no such absurdity. That contract remained of force, both as to the plaintiff and as to Maury, after the re-hirings. And among the obligations upon the plaintiff, implied by law from that contract, and left unaffected by the re-hirings, was, that he would do no act which would deprive either Maury or any other person holding under him, by a re-hiring authorized by the contract, of either of the slaves, during the term. — Story on Bailments, § 895. This implied obligation was as much a part of that contract, as if it had been expressed in terms as part of it. 'When the plaintiff deprived Allison (the bailee of Maury) of one of the slaves, during the term, without any legal cause or reason therefor, he violated that implied obligation, and thereby became guilty .of a breach of his contract with Maury. — Story .on Bailments, § 395. Conceding that, in depriving Allison of one of the slaves, the plaintiff was guilty of a tort as-to Allison; yet it is evident that, in so depriving Allison of the slave, he was guilty of a breach of his contract with Maury. And surely the plaintiff.cannot be permitted by a court of justice to escape from .or avoid the effect of the breach of his contract with Maury, by showing that, in committing that breach, he also committed a tor,t as to Allison. It is not legally impossible for a man, by one unlawful act, to invest two other distinct individuals with distinct rights as against him. — Caldwell v. Dixon, 17 Mo. R. 575.
Having arrived at the conclusion, that the plaintiff) in .depriving Allison of one of the slaves, during the term, was guilty of a breach of Ms contract with Maury, the views expressed in the foregoing part of this opinion impel ns to declare, that such breach deprives him of the right to recover in this action. There is no error in the charge of the court below, and its judgment is affirmed.